Citation Nr: 0321625	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1948 to 
July 1971.  The veteran died on September [redacted]
, 2000; the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO rating decision.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  The appellant alleges that 
there was a causal connection between the veteran's causes of 
death, including hypertension, heart disease, and renal 
failure, and service.  The appellant also contends that the 
veteran's smoking habit began in service, and resulted in 
disabilities that contributed to his death.  Her 
representative also argues that a respiratory disorder began 
in service, and ultimately contributed to the veteran's 
death.  

A September 2000 hospital summary from Rapid City Regional 
Hospital reveals that the veteran's diagnoses at death 
included progressive respiratory failure secondary to 
bilateral pneumonia, acute renal failure, status-post a 
probable atherosclerotic embolic event, severe peripheral 
vascular disease, abdominal aortic aneurysm, acute paralysis 
below T8 presumably secondary to spinal cord ischemia as 
secondary to atherosclerotic vessel disease, hypertension, 
renal failure exacerbated by renal arterial stenosis due to 
atherosclerotic vessel disease and abdominal aortic aneurysm, 
a history of tobacco abuse, coronary artery disease, a 
history of paroxysmal atrial fibrillation, status-post 
carotid artery stenosis, status-post bilateral 
endarterectomies in 1999, thrombocytopenia likely secondary 
to cholesterol embolic shower, and status-post right 
testicular cyst excision (remote).  The veteran's death 
certificate shows that he died of renal failure due to 
arteriosclerotic vessel disease due to coronary artery 
disease on September [redacted]
, 2000. 

The Board notes that on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit, in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) (which authorized the 
Board to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  In the instant case, additional 
development is needed.  Thus, the Board will remand this case 
to the RO.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2002).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by a service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2002).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2002).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§  3.303(b), 3.307, 3.309 (2002).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.  

The Board also notes that recently passed legislation 
prohibits an award of service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  See 38 U.S.C.A. § 1103 
(West 2002).  This new section applies to claims filed after 
June 9, 1998.  38 C.F.R. § 3.300(a) (2002).  As the appellant 
filed her claim in September 2000, this provision will affect 
the disposition of this appeal.  However, the Board 
recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit an award of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred in or aggravated by 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 (West 2002), or 38 C.F.R. §§ 3.307, 
3.309 (2002).  See 38 U.S.C.A. § 1103(b); 38 C.F.R. 
§ 3.300(b)(2) (2002).  

In the appellant's case, it appears that the veteran had not 
filed a claim for service connection during his lifetime.  (A 
September 2000 computer record prepared by the RO indicates 
that no claims folder had previously been created.  Also, the 
veteran's service medical records were not received by VA 
from the National Personnel Records Center until after his 
death.)  Nevertheless, the Board finds that additional 
evidentiary development is required by way of VA medical 
opinion.  An opinion should be obtained on the issue of 
whether any disease process experienced by the veteran, and 
which was either a primary or contributory cause of death, 
was related to the veteran's period of military service.  
(Although the appellant has argued that the veteran's cause 
of death was related to in-service tobacco use, she and her 
representative have also argued that the veteran's cause of 
death was otherwise related to service.  See 38 U.S.C.A. § 
1103(b); 38 C.F.R. § 3.300(b)(2) (2002).)  First, it is 
unclear whether the causes of death as listed on the 
veteran's September 2000 death certificate (renal failure, 
arteriosclerotic vessel disease, and coronary artery disease) 
were otherwise related to service.  Furthermore, it is 
unclear whether any of the veteran's other diagnoses at 
death, as listed in the September 2000 private hospital 
summary, were related to service and contributed to his 
demise.  The Board notes that the veteran's diagnoses 
included respiratory failure secondary to pneumonia and a 
right testicular cyst excision.  In this regard, it should be 
pointed out that the veteran's service medical records 
include several entries documenting upper respiratory 
infections, pharyngitis, chest pains, bronchitis (including 
smoker's bronchitis), and epididymitis.  However, it is still 
unclear whether any of the veteran's in-service problems were 
related in some way to the veteran's death.  Therefore, a VA 
medical opinion on these issues is warranted.  

As alluded to above, a surviving spouse of a qualifying 
veteran who died of a service-connected disability is 
entitled to receive DIC benefits.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  In her September 2000 claim, the appellant 
indicated that she was the veteran's surviving spouse.  See 
38 U.S.C.A. § 101 (West 2002) (a "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and who has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person and held herself out openly to the 
public to be the spouse of such other person).  Nevertheless, 
the claims folder is devoid of any evidence corroborating her 
status as a surviving spouse, such as a marriage certificate.  
See 38 C.F.R. § 3.205(a)(6) (2002) (marriage is established 
by one of several types of evidence, including a copy of the 
public record of marriage or the original certificate of 
marriage).  This is especially pertinent considering that 
both the veteran and the appellant were previously married to 
other persons.  As such, upon remand, the RO should attempt 
to obtain all pertinent documents relating to the appellant's 
status as a surviving spouse, including all relevant marriage 
certificates and divorce decrees.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

In the appellant's case, it is unclear whether the RO has 
provided the appellant with the specific notice to which she 
is entitled under 38 U.S.C.A. § 5103(a).  Therefore, upon 
remand, the Board finds that the RO should make clear 
notification under 38 U.S.C.A. § 5103(a) as to the remanded 
issue.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The appellant should 
also be specifically told of the 
information or evidence she must submit, 
if any, and she should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should confirm that the 
veteran did not file a claim of service 
connection during his lifetime.  If any 
claim had been filed by the veteran, the 
veteran's original claims file should be 
obtained, or reconstructed.  The RO 
should also afford the appellant the 
opportunity to supplement the record by 
providing copies of any pertinent 
records or documents which she may 
possess, including copies of any 
pertinent records or documents which may 
be relevant to any claims the veteran 
may have filed.  If certain medical 
records or documents cannot be 
reconstructed, or if it is determined 
that the veteran did not file a claim 
during his lifetime, that fact should be 
clearly documented in the appellant's 
claims folder, and the appellant 
informed in writing.  

3.  The RO should request from the 
appellant her March 1980 marriage 
certificate documenting her marriage to 
the veteran, her September 1979 divorce 
decree documenting her divorce from 
H.G., as well as the veteran's February 
1980 divorce decree documenting his 
divorce from M.M.  

4.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers where the veteran had received 
treatment for any progressive respiratory 
failure, pneumonia, renal-related 
disabilities, atherosclerotic events, 
peripheral vascular disease, abdominal 
aortic aneurysm, acute paralysis below 
T8, spinal cord ischemia, hypertension, 
renal arterial stenosis, atherosclerotic 
vessel disease, coronary artery disease, 
paroxysmal atrial fibrillation, carotid 
artery stenosis, bilateral 
endarterectomies, thrombocytopenia, and 
right testicular cysts.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

5.  After completion of the development 
requested above, the RO should arrange 
for a VA physician to review the medical 
records which are contained in the claims 
folder.  The claims folder, along with 
all additional evidence obtained pursuant 
to the instructions above, as well as a 
copy of this remand, should be made 
available to the examiner for review.  
The physician should specifically 
indicate whether any cause of the 
veteran's death as listed on his 
September 2000 death certificate (renal 
failure, arteriosclerotic vessel disease, 
and coronary artery disease) is 
attributable to military service, other 
than from any in-service tobacco use and 
resulting nicotine dependence.  The 
physician should also indicate if any 
disease process included in the Rapid 
City Regional Hospital's September 2000 
list of diagnoses (progressive 
respiratory failure, pneumonia, renal-
related disabilities, atherosclerotic 
embolic events, peripheral vascular 
disease, abdominal aortic aneurysm, acute 
paralysis below T8, spinal cord ischemia, 
atherosclerotic vessel disease, 
hypertension, renal arterial stenosis, 
atherosclerotic vessel disease, coronary 
artery disease, paroxysmal atrial 
fibrillation, carotid artery stenosis, 
bilateral endarterectomies, 
thrombocytopenia, cholesterol embolic 
showers, or right testicular cysts) is 
attributable to the veteran's period of 
military service, other than from in-
service tobacco use and resulting 
nicotine dependence.  The physician 
should also provide an opinion as to the 
medical likelihood that any service-
related disability, whether alone or 
together with some other condition, was 
the immediate or underlying cause of the 
veteran's death, or was etiologically 
related thereto.  If it is the 
physician's opinion that service-related 
disability was not the immediate or 
underlying cause of death and was not 
etiologically related to the immediate or 
underlying cause of death, the physician 
should provide an opinion as to the 
medical probabilities that service-
related disability otherwise contributed 
substantially or materially to the 
veteran's death, combined to cause death, 
or aided or lent assistance to the 
production of death.  It should also be 
noted whether the veteran was rendered 
materially less capable of resisting the 
effects of terminal disease processes by 
any service-related disability, or 
treatment therefor.  All opinions should 
be explained within the context of the 
available evidence.  The rationale for 
all opinions should be explained in 
detail.  If the physician provides an 
opinion that is contrary to one already 
of record, the physician should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should specifically comment on 
the assessment made in the September 2000 
death certificate, as well as in the 
Rapid City Regional Hospital summary 
dated in September 2000.  

6.  The RO should ensure that the medical 
opinion complies with this remand.  If 
the opinion is insufficient, it should be 
returned to the VA physician for 
necessary corrective action, as 
appropriate.  

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the appellant's 
claim.  Consideration should be given to 
not only whether the veteran's causes of 
death as listed on his death certificate 
were related to service, but also 
whether, at the time of his death,  the 
veteran had any service-related 
disabilities that were also related to 
his death under 38 C.F.R. § 3.312.  If 
the benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The appellant and her 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b), if applicable, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all cases that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

